In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-1995

DAVID ARMATO,
                                                  Plaintiff-Appellant,

                                  v.


RANDY GROUNDS, et al.,
                                               Defendants-Appellees.

         Appeal from the United States District Court for the
                      Central District of Illinois.
         No. 3:11-cv-03023-RM-BGC — Richard Mills, Judge.


    ARGUED MAY 29, 2014 — DECIDED SEPTEMBER 4, 2014


   Before BAUER, KANNE, and SYKES, Circuit Judges.
    BAUER, Circuit Judge. Plaintiff-appellant David Armato filed
a four-count complaint against five defendants employed by
the Illinois Department of Corrections at the Robinson Correc-
tional Center: Randy Grounds, Michele Littlejohn, Glenn
Jackson, Dion Dixon, and Edward Huntley. Counts one, two,
and three claimed that the defendants violated Armato’s
constitutional rights in violation of 42 U.S.C. § 1983. Count
four, a state law claim, alleged that the defendants falsely
2                                                  No. 13-1995

imprisoned Armato. The district court granted defendants’
Motion for Summary Judgment on all counts, finding that no
rational trier of fact could find that Armato was unlawfully
detained beyond his court-ordered release date. Armato
appeals to this court seeking review of the district court’s
judgment in favor of defendants on his § 1983 claims.
                       I. DISCUSSION
     Armato, a convicted sex offender, committed two theft
offenses in Illinois in 2005, the first on May 7, and the second
on December 30. He was convicted of both crimes in separate
cases in the Circuit Court of Lake County (Nos. 05 CF 1661 and
05 CF 5015, respectively). On March 6, 2006, Armato was
sentenced to ten years’ imprisonment for the second theft, to
run concurrently with his sentence on the prior charge. The
judicial orders of that sentence did not impose a term of
mandatory supervised release (“MSR”) and stated that the
Illinois Department of Corrections (“IDOC”) shall administer
good time credit to Armato “for time served in the Lake
County Jail and while awaiting transport to the Department of
Corrections.” When the IDOC first processed Armato, he was
projected to be released on May 9, 2010, with the mistaken
understanding that he had entered state custody on May 9,
2005.
    A. Armato’s Detainment at the Robinson Correctional
       Center
    Armato arrived at the Robinson Correctional Center in
2007. His sentence was recalculated to reflect the good time
credit he earned for his time already served. His new projected
release date was November 9, 2009.
No. 13-1995                                                      3

    Defendant Littlejohn was an office administration specialist
and the acting supervisor of the records office at Robinson
Correctional Center. One of her primary responsibilities was to
calculate every prisoner’s release date. In September 2009,
Littlejohn began reviewing Armato’s paperwork in anticipa-
tion of his release. Littlejohn noticed that Armato’s file lacked
reliable information pertaining to the time he spent in Lake
County Jail: it stated that Armato had been incarcerated since
May 9, 2005; this was impossible since Armato had committed
his second theft offense on December 30, 2005. Using the two
criminal judgments sent from the Lake County Jail, Littlejohn
recalculated Armato’s release to be September 6, 2010. Little-
john informed Armato of these changes and told him that his
release date could again be recalculated if the sentencing court
issued a new order detailing any applicable credit. The IDOC
advised Armato to seek judicial clarification of his release date.
    In February 2010, Armato sought an order to clarify his
release date. On February 18, 2010, the Circuit Court of Lake
County entered three documents related to Armato: two typed
judgments and one handwritten agreed-upon order. The two
typed orders were in reference to each of Armato’s cases; both
orders were signed by Judge Theodore S. Potkonjak and stated
in relevant part, “It is further ordered that [w]ith credit for 373
days served in the Lake County Jail—credit for time awaiting
transport to the Department of Corrections—good time credit
as administered by the Department of Corrections—def to be
released from the Department of Corrections without a term of
Mandatory Supervised Release.” The typed orders did not
reference a specific date for Armato’s release.
4                                                No. 13-1995

   The Assistant Public Defender representing Armato, C. P.
Haran, prepared a handwritten order captioned “Agreed
Order” that was signed by Judge Potkonjak. The Agreed Order
read:
    It is hereby ordered that:
     1) Mr. Armato shall receive credit on 05 CF 5015 &
        05 CF 161 [sic] for 69 days for time in custody
        from 12/30/05 (date of offense of 05 CF 5015)
        through March 6, 2006. Defendant had not
        previously received this credit. (Defendant
        receives this in addition to original credit for
        time served[.])
     2) Mr. Armato was not admonished on the record
        regarding any term of Mandatory Supervised
        Release.
     3) Mr. Armato’s mittimus shall be amended to
        include the additional 69 days credit in para-
        graph (1) and NO term of Mandatory Supervised
        Release.
     4) Mr. Armato shall be released from the Depart-
        ment of Corrections, without a term of MSR, on
        Friday, May 28, 2010.
    (emphases in original).
    B. The Defendants Believe Armato’s Typed Sentencing
       Orders are Against State Law and Seek Guidance
       from the Office of the Attorney General
No. 13-1995                                                              5

     On February 22, 2010, Littlejohn received the two typed
orders and recalculated Armato’s release date to be August 23,
2009.1 As a result, Armato was eligible for release. However,
Littlejohn was concerned that the orders stated Armato should
be released without a term of MSR; Littlejohn believed that
Illinois law required a term of MSR in Armato’s case (At the
time of Armato’s sentencing, § 5-8-1(d) of the Unified Code of
Corrections provided, “Except where a term of natural life is
imposed, every sentence shall include as though written
therein a term in addition to the term of imprisonment … .
[S]uch term shall be identified as a mandatory supervised
release term.”). Littlejohn understood that when a previously-
convicted sex offender is released from custody, he is subject
to strict MSR conditions such as electronic monitoring and a
suitable host location approved by the IDOC. If Armato was
subject to a term of MSR, he would need to find an approved
host location for electronic monitoring before he could be
released. While efforts had been made to find a suitable host
location for Armato, none could be found. Littlejohn deter-
mined that even if Armato was subject to release, the IDOC
could not release him without first finding a suitable host
location.
   That same day, Littlejohn contacted the Lake County
Assistant State’s Attorney who confirmed that the sentencing


1
  Littlejohn testified that she only relied upon the two typed court orders
dated February 18, 2010, to recalculate Armato’s projected release to be on
August 23, 2009. It is unclear whether anyone at IDOC received the
handwritten order or whether it was used by other IDOC officials while
making subsequent decisions about Armato’s release.
6                                                             No. 13-1995

judge had in fact intended no term of MSR be imposed.
Littlejohn then informed her IDOC colleagues of her concerns
about Armato’s case. By February 23, 2010, the following
employees at the IDOC Headquarters were made aware of the
situation: Defendant Glenn Jackson, Chief Records Officer and
Littlejohn’s supervisor; Defendant Edward Huntley, Chief
Legal Counsel and Special Litigation Counsel; the coordinator
for sex offender services; and one other attorney within IDOC.
An attorney for the Prisoner Review Board was also informed
of the matter. These individuals agreed with Littlejohn that a
term of MSR was mandatory for Armato by operation of state
law. The attorney at the IDOC Headquarters advised the
defendants that it was necessary to contact the Illinois Office of
the Attorney General (“AG’s Office”) for assistance. In a group
email, the attorney wrote, “The Court in my opinion cannot
legally sentence the offender without a term of MSR. Unless
we challenge the order through the AG’s Office, I think we are
bound to follow the order.”
    Jackson informed Littlejohn that based on her most recent
calculation of Armato’s release date and the fact that a suitable
host site was not secured, the appropriate line of action would
be to “violate [Armato] at the door.”2 Armato was first violated


2
  Pursuant to Fed. R. App. P. 28(j), the AG’s Office provided this court with
clarification on the practice of “violations at the door” in a letter dated
June 20, 2014. A “violation at the door,” also called the “turnaround
practice” of the IDOC, is the result of (1) the authority granted to the
Prison Review Board to set out the conditions for a parolee’s release
and determine whether a violation of his MSR conditions should result in a
revocation of his release, and (2) the IDOC’s responsibility to determine
                                                               (continued...)
No. 13-1995                                                         7

at the door on February 23, 2010. Defendant Dixon, the
Supervisor of the Sex Offender Unit in the Parole Division at
Robinson Correctional Center, prepared the violation report
and notice of charges against Armato. Dixon was unaware that
the court had not imposed a term of MSR for Armato.
    Littlejohn again contacted Huntley on February 26, 2010,
seeking an update on Armato’s case. That day, Huntley
contacted the AG’s Office to challenge the sentencing orders
and have the court amend them to include a term of MSR. On
several occasions, Huntley spoke with the AG’s Office in an
attempt to persuade them to seek relief on behalf of the IDOC
in the Circuit Court of Lake County. The AG’s Office did not
make an immediate decision as to whether it would take up the
case; IDOC officials waited through spring to receive a re-
sponse. During this time, Huntley was in contact with Jackson
and told him not to release Armato until the issue was re-
solved.
    On March 9, 2010, Armato submitted an emergency
grievance in regard to his continued detainment to the War-
den, defendant Randy Grounds. Grounds was responsible for
enforcing all of Robinson Correctional Center’s policies and
procedures, including the review of emergency grievances.
Since emergency grievances are limited to special circum-
stances involving health, injury, or other medical issues,
Grounds denied Armato’s emergency grievance. Grounds


2
  (...continued)
whether a parolee is in compliance with the conditions of his MSR. 730
ILCS § 5/3-3-1, 3-14-2 (2012); Murdock v. Walker, No. 08 C 1142, 2014
WL 916992 at *2 (N.D. Ill. Mar. 10, 2014).
8                                                 No. 13-1995

authorized Armato to instead pursue a regular grievance
through normal channels, which he did later that month. The
reviewing grievance officer concluded that the issue raised in
Armato’s grievance would have to be resolved by the IDOC’s
Administrative Review Board because a “legal opinion will
have to be rendered regarding the validity” of the judge’s
sentencing orders requiring release without a term of MSR.
Grounds never reviewed the second grievance, but the
Assistant Warden, with authority, signed Grounds’ name
indicating that the Warden agreed with the grievance officer’s
decision.
    On April 7, 2010, the Prison Review Board held a hearing
with Armato in relation to his first violation at the door. The
Prison Review Board declined to find a technical violation of
Armato’s MSR because his situation was actually a “placement
issue.” The order from the Prison Review Board further stated
that Armato’s release was “contingent upon execution of
Parole or Mandatory Supervised Release.”
    Nonetheless, since IDOC officials were still awaiting a
decision from the AG’s Office, and Armato still did not have a
suitable host location, they violated Armato at the door for a
second time on April 29, 2010. Dixon prepared the violation
report and notice of charges; he remained unaware that
Armato’s sentencing orders did not impose a term of MSR.
   Meanwhile, Littlejohn sought updates on Armato’s case by
repeatedly emailing Jackson (she emailed Jackson ten times
between February 26 and May 21, 2010). Jackson contacted
Huntley on May 21 asking whether the AG’s Office made a
decision. Huntley responded in an email:
No. 13-1995                                                     9

   Glenn, the AG’s Office has declined to pursue a request
   to the court that the sentencing orders be modified or
   otherwise move for leave to intervene on behalf of the
   Department in this case. That being so, I believe we
   have exhausted the potential alternatives and will have
   to let Armato go as a discharge. I suppose we should
   show it as a court-ordered discharge as that is exactly
   what it is.
   Armato was released later that day on May 21, 2010,
without a term of MSR.
   C. The District Court Proceedings
    Armato initiated the present action on January 24, 2011,
alleging violations of his Eighth and Fourteenth Amendment
rights under 42 U.S.C. § 1983, and a state law claim for false
imprisonment under federal supplemental jurisdiction.
    The district court granted summary judgment in favor of
the defendants on all claims for six reasons: (1) the February 18,
2010, Agreed Order provided a release date of May 28, 2010;
Armato was in fact released one week earlier and was not
harmed; (2) Armato’s Eighth Amendment claim fails because
the defendants had a colorable belief that the other court
orders were void for failure to impose MSR and were not
deliberately indifferent to Armato’s incarceration; (3) even
so, qualified immunity applies to the defendants because they
did not know that they were violating clearly established
constitutional rights; (4) Grounds and Dixon were not suffi-
ciently involved to be liable under § 1983; (5) Armato’s due
process claim fails because he had other remedies available to
him in the court system; and (6) Armato’s state claim for false
10                                                       No. 13-1995

imprisonment is banned by the Eleventh Amendment and
should be brought in state court.
   Armato appealed to this court seeking review of the district
court’s judgment only in relation to his § 1983 claims.
                         II. DISCUSSION
    We review a district court's grant of summary judgment
de novo. Pagel v. TIN Inc., 695 F.3d 622, 624 (7th Cir. 2012).
Summary judgment is appropriate when the evidence, viewed
in a light most favorable to the non-moving party, shows that
there is “no genuine issue as to any material fact and that the
moving party is entitled to a judgment as a matter of law.”
Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317,
322–23 (1986). While the evidence is viewed in a light most
favorable to the non-moving party, “the nonmoving party
must come forward with specific facts showing that there is a
genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986) (internal quotation omit-
ted). Inferences that rely upon speculation or conjecture are
insufficient. Stephens v. Erickson, 569 F.3d 779, 786 (7th Cir.
2009). “Where the record taken as a whole could not lead a
rational trier of fact to find for the non-moving party, there is
no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co., Ltd., 475
U.S. at 587 (citing First Nat. Bank of Ariz. v. Cities Service Co., 391
U.S. 253, 289 (1968)).
    To survive summary judgment of a claim brought under
§ 1983, this court focuses on “(1) whether the conduct com-
plained of was committed by a person acting under color of
state law; and (2) whether this conduct deprived a person of
rights, privileges, or immunities secured by the Constitution or
No. 13-1995                                                     11

laws of the United States.” Parratt v. Taylor, 451 U.S. 527, 535
(1981). The defendants here clearly acted under state law since
they are employed by the IDOC and were following state law
procedures when making decisions about Armato’s release.
Armato must therefore establish that a reasonable trier of fact
could find that he was deprived of his constitutional rights by
being detained beyond his release date.
   A. Armato’s Claims Fail on the Merits
   Armato’s claims fail on the merits because IDOC officials
complied with the handwritten Agreed Order entered
on February 18, 2010, and Armato never challenged the dis-
positive nature of the order. The Agreed Order, prepared by
the Assistant Public Defender and signed by the sentencing
judge, expressly stated, “Mr. Armato shall be released from the
Department of Corrections, without a term of MSR, on Friday,
May 28, 2010.” Armato was in fact released one week earlier
without a term of MSR on May 21, 2010.
    This court reviews the effect of an Illinois state judgment by
looking to state law. See DeGuelle v. Camilli, 724 F.3d 933, 937
(7th Cir. 2013) (Federal courts are required “to give state court
judgments the same preclusive effect that the state courts that
issued the judgments would give them.”). Under Illinois law,
the meaning of an agreed order “should be determined by the
language chosen by the parties.” Clark v. Standard Life & Acc.
Ins. Co., 386 N.E.2d 890, 896 (Ill. App. Ct. 1979). Here, the plain
language of the February 18, 2010, Agreed Order stated that
Armato should be released on May 28, 2010. To elaborate:
   [A]n agreed order is conclusive on the parties and can
   not be amended or set aside by one of the parties
12                                                    No. 13-1995

     without a showing that the order resulted from fraudu-
     lent representation, coercion, incompetence of one of
     the parties, gross disparity in the position or capacity of
     the parties, or newly discovered evidence.
Olsen v. Staniak, 632 N.E.2d 168, 173 (Ill. App. Ct. 1994). Armato
has not provided arguments or authority challenging the
agreed order or requesting it be amended.
   Instead, Armato points to the two typed judgments also
entered on February 18, 2010, to show that his release date was
earlier than May 28, 2010. The two judgments stated that
Armato would receive certain credit to be included in his
sentence. The district court found that these two typed orders
were of “little consequence.” We are compelled to agree.
    The two typed judgments were not labeled “Agreed” and
do not indicate any knowledge or participation on behalf of
Armato or the state in their construction. The district court
accurately noted, “On February 18, 2010, the judge, the
prosecutor, and the public defender [representing Armato]
were only absolutely certain of one thing—that Armato was to
be released on May 28, 2010.” While the first portion of the
Agreed Order mentions that Armato shall receive credit for
time served, nothing in the Agreed Order indicated that the
explicit date for Armato’s release listed on the page should be
further modified. The plain, unambiguous language of the
agreed order clearly set a release date for May 28, 2010, and the
defendants did not detain Armato beyond that date. Since
IDOC officials fully complied with the terms of the court’s
order, Armato did not suffer any injury.
No. 13-1995                                                    13

   B. Even Without the Handwritten Order, Armato’s
      Eighth Amendment Claim Fails as a Matter of Law
    It is important to note that Littlejohn, Huntley, and Jackson
testified that they were relying on the two typed orders, not
the handwritten Agreed Order, when determining Armato’s
release date. Even without the court’s handwritten order,
however, Armato’s constitutional claims must still fail as a
matter of law.
    To defeat summary judgment on his Eighth Amendment
claim, Armato needs to prove that the defendants held him
beyond the term of his incarceration without penological justi-
fication, and that the prolonged detention was the result of the
defendants’ “deliberate indifference.” Campbell v. Peters, 256
F.3d 695, 700 (7th Cir. 2001). Deliberate indifference requires
more than negligence, rather the defendant “must meet
‘essentially a criminal recklessness standard, that is, ignoring
a known risk.’” McGee v. Adams, 721 F.3d 474, 480–81 (quoting
Johnson v. Snyder, 444 F.3d 579, 585 (7th Cir. 2006). Armato
failed to show that the defendants deliberately held him
beyond the term of his incarceration.
    The defendants were not deliberately ignoring Armato’s
detainment without penological justification. Huntley, Jackson,
and Littlejohn testified that they believed releasing Armato, a
convicted sex offender, without a term of MSR was contrary to
state law. In making determinations about a prisoner’s release,
prison officials are permitted to rely upon “a reasonable
interpretation of a state statute,” even if they are ultimately
mistaken. Campbell, 256 F.3d at 701. Littlejohn testified that her
concern about Armato’s sentencing orders was that “by Illinois
14                                                  No. 13-1995

statute, you are supposed to have an MSR term, so it is
basically against the law to not have an MSR term.” After
Littlejohn expressed this concern to her colleagues, an IDOC
attorney informed them that he also believed the court “cannot
legally sentence this offender without a term of MSR.”
    The record amply demonstrates that IDOC officials were
actively pursuing assistance from the AG’s Office from the
moment they discovered that Armato’s release appeared
contrary to state law: Huntley testified that he spoke with the
AG’s Office on several occasions, Littlejohn repeatedly con-
tacted Jackson and Huntley, and Jackson was continuing to
pressure Huntley in efforts to clear up the issue. Huntley
testified that he believed he was “on sound legal footing” in
holding Armato until the IDOC received a response from the
AG’s Office and that he was aware that the AG’s Office had
successfully “gone to court a number of times” to alter the
conditions of a prisoner’s sentence. As soon as the AG’s Office
informed the defendants that it would not be pursuing the
matter, the defendants knew they had exhausted the remedies
available to them and promptly released Armato without a
term of MSR.
     C. Armato’s Fourteenth Amendment Claim Fails as a
        Matter of Law and is Precluded by the Available State
        Court Remedies
   Armato’s Fourteenth Amendment claim of a violation of his
right to procedural due process also fails as a matter of law. A
procedural due process claim requires the plaintiff to show (1)
that he was deprived of a protected liberty or property interest,
and (2) that he did not receive the process that was due to
No. 13-1995                                                   15

justify the deprivation of that interest. See McKinney v. George,
726 F.2d 1183, 1189 (7th Cir. 1984). We have already deter-
mined that Armato was not deprived of a protected liberty
interest because he was released prior to the agreed-upon
release date written in the Agreed Order. Even if the defen-
dants had in fact incarcerated Armato beyond his proper
release date, however, Armato received the process that was
due in the circumstances.
    Here, the processes undertaken by the defendants were
sufficient to address Armato’s situation and justify his pro-
longed detention. Armato argues that “[t]he defendants here,
knew, or should have known, that the only reasonable pro-
cesses were to seek court intervention, rely on the Parole Board
decision or have a meaningful internal grievance procedure.”
In fact, the defendants relied on all three of these options. The
defendants immediately and persistently contacted the AG’s
Office to pursue court intervention on behalf of the IDOC to
amend Armato’s sentences in accordance with Illinois law. The
decision of the Prison Review Board merely stated that
Armato’s release was contingent upon his MSR and did not
resolve the issue of whether Armato could be released without
MSR. Armato also availed himself to the internal grievance
procedure, where he was told the issue could only be resolved
by a legal opinion. Armato’s prolonged incarceration was
justified by the fervent efforts of the defendants to receive
assistance from the AG’s Office to pursue court intervention to
amend his sentence.
   Furthermore, Armato had numerous sufficient remedies
available to him in the state court including a writ of habeas
corpus, a writ of mandamus to correct the Agreed Order
16                                                   No. 13-1995

stating his exact release date, and a claim of false imprison-
ment. In Toney-El v. Franzen, 777 F.2d 1224, 1225 (7th Cir. 1985),
an inmate claimed a violation of his right to due process when
the Department of Corrections improperly held him in prison
for an additional 306 days due to confusion in calculating his
release date. The district court found in favor of the inmate, but
this court reversed. Id. at 1226. We found that the state court
remedies giving the inmate “the right to seek a writ of manda-
mus from the state court to correct the error” and “a cause of
action in Illinois courts for false imprisonment” were both
“adequate and available” remedies, precluding a claim for due
process for a state prisoner in Armato’s particular situation.
Id. at 1228.
                      III. CONCLUSION
    Armato did not suffer any injury because he was released
prior to the precise date in the “Agreed Order,” the defendants
were not deliberately indifferent to Armato’s incarceration
because they diligently pursued relief from the AG’s Office for
clarification, and Armato’s due process claims fail as a matter
of law and are precluded by the remedies available to him in
state court. The district court decision is AFFIRMED.